Exhibit 10.2

INVIVO THERAPEUTICS HOLDINGS CORP.

ANNUAL CASH BONUS PLAN

FOR EXECUTIVE OFFICERS

Section 1: Purpose

The InVivo Therapeutics Holdings Corp. Annual Cash Bonus Plan for Executive
Officers (the “Plan”) is designed to:

 

  •  

Attract and retain highly qualified executives and other personnel by providing
competitive annual incentive opportunities.

 

  •  

Provide performance-based incentives that motivate and reward superior
managerial performance.

Section 2: Definition of Terms

 

  a) Board means the Board of Directors of the Company.

 

  b) Committee means the Governance, Nominating and Compensation Committee of
the Board.

 

  c) Participants shall be the persons eligible to participate in the Plan,
consisting of the Corporation’s “Executive Officers” (as defined under Rule 3b-7
under the Securities Exchange Act of 1934, as amended) and other named
participants, as determined by the Committee from time to time. As of the
effective date of the Plan, the sole Participant is the President & Chief
Executive Officer.

Section 3: Plan Administration

The Committee shall have sole and complete discretion to administer and
interpret the Plan with respect to the Participants. The decisions of the
Committee concerning administration and interpretation of the Plan shall be
final and binding. The Plan shall continue in its current form until and unless
action is taken by the Board to modify or terminate the Plan.

Section 4: Plan Year

Each Plan performance year shall be the Company’s fiscal year (January 1 –
December 31). After the end of the applicable fiscal year, cash incentive
payments earned under the Plan shall be determined and approved by the Committee
in accordance with the provisions of the Plan.

Section 5: Performance Targets and Measurement

The Plan, which has been approved by the Committee, outlines general performance
goals and business criteria upon which each Participant’s performance will be
evaluated. The target bonuses and the specific



--------------------------------------------------------------------------------

performance goals and business criteria with respect to a particular Plan year
will be approved each year by the Committee. Performance will be measured
against these specific performance goals and business criteria. Generally,
performance will be evaluated based on financial and operational performance
goals and business criteria. Financial performance goals and business criteria
include, without limitation, targets tied to capital raising, stock price,
trading volume, research coverage and institutional ownership. Operational
performance goals and business criteria include, without limitation, targets
tied to regulatory filings and approvals, pre-clinical and clinical trials and
related results, publications, intellectual property, joint ventures and joint
developments, product development, and manufacturing capabilities. The Committee
also has discretion to grant bonuses in excess of the bonus calculated based on
the level of achievement and in excess of the target bonus if it determines that
such bonuses are warranted under the circumstances and are in the best interests
of the Company and its stockholders.

Section 6: Earning an Award

The President & CEO annually reviews other Participant’s performance with the
Committee and makes recommendations to the Committee with respect to the
appropriate payments to be made under the Plan. Based in part on the CEO’s
recommendations and other considerations, the Committee approves the incentive
payments (other than the CEO). The Compensation Committee independently
evaluates the performance of the CEO and determines and approves the incentive
payment earned for the given performance period.

Section 7: Approval

The Committee must approve all payments made under the Plan.

Section 8: Other Provisions

 

(a) Payment Under the Plan. Any applicable earned bonus under the Plan shall be
paid within the first seventy-five days after the end of the calendar year in
which the bonus was earned. If the CEO’s employment ends during the calendar
year but the CEO has achieved some or all of the performance targets approved by
the Committee for such year as of the date of termination, then the CEO will be
paid the amount of bonus represented by such performance targets, with that
bonus paid within seventy-five days of the CEO’s separation from the Company,
regardless of whether the termination of employment was voluntary or
involuntary, subject to the CEO’s employment agreement with the Company. With
respect to all other Participants, whether or not they are entitled to a bonus
if their employment ends during the calendar year will be as set forth in the
Participant’s employment agreement, if any, or, if there is no employment
agreement, as determined by the Committee at the time such Participant becomes
eligible to participate in the Plan.

 

(b) Plan Amendment. The Committee may, at any time and from time to time, amend,
alter, suspend, discontinue or terminate the Plan, as it deems necessary or
appropriate to achieve the purposes of the Plan or for other business reasons.

 

(c) No Right to Employment. The existence of this Plan shall not be construed as
giving a Participant the right to continued employment or any future right to
participate in the Plan.

 

- 2 -



--------------------------------------------------------------------------------

(d) Employment for a Portion of a Plan Year. The CEO may recommend and the
Committee, at its sole discretion, may permit a Participant to participate in
the Plan during a fiscal year in which the Participant was not employed by the
Company for the full fiscal year. Such participation may be on a pro rata basis
or on such other basis as the Committee determines.

 

(e) Unfunded Plan. The Plan shall be unfunded and shall not create (or be
construed to create) a trust or separate fund(s). Likewise, the Plan shall not
establish any fiduciary relationship between the Company and any other
Participant or other person. To the extent that any person holds any rights by
virtue being a Participant under the Plan, such right shall be no greater than
the right of an unsecured general creditor of the Company.

 

(f) Successors and Assignees. The Plan shall be binding on all successors and
assignees of a Participant, including, without limitation, the estate of such
Participant and the executor, administrator or trustee of such estate, or any
receiver or trustee in bankruptcy or representative of the Participant’s
creditors.

 

(g) Governing Law. The validity, construction and effect to the Plan and any
actions taken under the Plan shall be determined in accordance with applicable
laws of the Commonwealth of Massachusetts.

 

- 3 -